DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 25, 2022 have been fully considered but they are not persuasive. The applicant argues that the prior art of record does not teach “calculating a final prediction sample value by adding an increment value” (Remarks of January 25, 2022, page 6).  The examine respectfully disagrees.  The applicant notes that Matsuo uses a correction matrix and puts in (i.e., adds) the correction matrix information to produce a prediction correction signal.  The examiner argues that one of ordinary skill in the art would conclude that a correction matrix could represent the increment value as claimed.  Further, the examiner argues that the block size indicates the block shape and thus is also taught by the prior art.  For these reasons, the application is not deemed to be proper for allowance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 – 5 and 7 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo et al (US 2015/0245021, hereafter Matsuo).
	Regarding claim 1, Matsuo discloses an apparatus comprising:
	 at least one processor; and a non-transitory computer-readable storage medium coupled to at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instructing the at least one processor to perform operations for intra prediction of a current block of a picture, the operations comprising:
	 calculating a preliminary prediction sample value of a sample of the current block based on reference sample values of reference samples located in reconstructed neighboring blocks of the current block of the picture (¶ 136);
	 and calculating a final prediction sample value of the sample by adding an increment value to the preliminary prediction sample value, wherein the increment value is based on a position of the sample in the current block (¶ 139). 
	Regarding claim 2, Matsuo discloses the apparatus of claim 1, wherein:
	 (1) the reference samples are located in a row of samples directly above the current block and in a column of samples to a left side or to a right side of the current block, or (2) the reference samples are located in a row of samples directly below the current block and in a column of samples to a left side or to a right side of the current block (Figures 7 and 8; ¶ 140 and 141).  
	Regarding claim 3, Matsuo discloses the apparatus of claim 1, wherein the preliminary prediction sample value is calculated according to a directional intra prediction of the sample of the current block (¶ 140).  
claim 4, Matsuo discloses the apparatus of claim 1, wherein the increment value is determined based on a number of samples of the current block in width and a number of samples of the current block in height (¶ 136).  
	Regarding claim 5, The apparatus of claim 1, wherein the increment value is determined using two reference samples including a first reference sample and a second reference sample, and wherein:
	 the first reference sample is located in a column that is to a right of a rightmost column of the current block, and the second reference sample is located in a row that is below a lowest row of the current block (¶ Figure 7; 12 and 140).  
	Regarding claim 7, Matsuo discloses the apparatus of claim 1, wherein the increment value depends linearly on a position within a row of predicted samples in the current block (¶ 165 - 167).  
	Regarding claim 8, Matsuo discloses the apparatus of claim 1, wherein the increment value depends piecewise linearly on a position within a row of predicted samples in the current block (¶ 165 - 167).
As per claim 9, Matsuo discloses the apparatus of claim 1, wherein the operations comprise: using a directional mode for calculating the preliminary prediction sample value based on a directional intra prediction (¶ 136, 140, and 141).
As per claim 10, Matsuo discloses the apparatus of claim 1, wherein the increment value is determined based on at least one of a block shape or a prediction direction (¶ 136).
As per claim 11, Matsuo discloses the apparatus of claim 1, wherein the increment value linearly depends on a first distance of the sample from a first block 
As per claim 12, Matsuo discloses the apparatus of claim 1, wherein the operations comprise: calculating the final prediction sample value of the sample by iteratively adding the increment value to the preliminary prediction sample value, wherein partial increments of the increment value are subsequently added to the preliminary prediction sample value (¶ 140, 141, and 165 - 167).
As per claim 13, Matsuo discloses the apparatus of claim 1, wherein the operations comprise: obtaining a predicted block for the current block based on the intra prediction of the current block of the picture, and wherein the apparatus further comprises: processing circuitry configured to encode the current block based on the predicted block (¶ 140, 141, and 165 - 167).
Regarding claim 14, arguments analogous to those presented for claim 1 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 1 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 2 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 3 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 4 are applicable for claim 18.
claim 19, arguments analogous to those presented for claim 5 are applicable for claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Wittenstein (US 2008/0219575).

Regarding claim 6, Matsuo discloses the apparatus of claim 1.
However, Matsu does not explicitly teach where the increment value is determined using a lookup table 34Attorney Docket No. 43968-1457001 / Client Ref. No. 85924485US07 comprising values that each specify a partial increment of the increment value depending on an intra prediction mode index, wherein the lookup table provides a respective partial increment of the increment value for each intra prediction mode index.
In the same field of endeavor, Wittenstein teaches where the increment value is determined using a lookup table 34Attorney Docket No. 43968-1457001 / Client Ref. No. 85924485US07 comprising values that each specify a partial increment of the increment value depending on an intra prediction mode index, wherein the lookup table provides a respective partial increment of the increment value for each intra prediction mode index (¶ 94).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Matsuo in view of Wittenstein.  The advantage is improved image compression.
Regarding claim 20, arguments analogous to those presented for claim 6 are applicable for claim 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487